Title: Abigail Adams Smith to Abigail Adams, 5 October 1788
From: Smith, Abigail Adams
To: Adams, Abigail


        
          Jamaica, October 5th, 1788.
          My Dear Mamma:
        
        I wrote you a hasty letter from New-York, just to acknowledge the receipt of yours, No. 5, the week before last; since which I have not heard from you, nor have I had an opportunity to write.
        * * * * * * *
        Pennsylvania has already appointed her Senators, who are Mr. Morris and a Mr. McLain. Poor —— is, then, disappointed; for he went home to make interest for himself, as it was said.
        There are two gentlemen,—the one I mentioned in a former letter from the southward, and the other from your State, who is now in Congress,—who are looking for foreign appointments. We are all content that they should receive what they desire, for no one who has been abroad could, I think, wish to go again, knowing how matters must be situated.
        Professions are much easier made than fulfilled, especially in these days when barter is the fashion. The maxim of the present time is, “if you can be of service to me in promoting my views, I will give you my assistance in yours.” Fear oftener actuates to friendly offices, than love. But I am not surprised at these things, for I am vain enough to think I can see as far into persons’ characters, sentiments, and the motives which direct their conduct, as most ladies of my age and experience.
        I may, sometimes from delicacy, at others from pride, suppress my opinions; but I flatter myself that in many cases I think right.
        My father’s idea of returning to the bar, (unless he is placed, as he ought to be, in a situation agreeable to himself,) is what I should expect from him, knowing his sentiments as I do; and unless the idea militates with his feelings, I can see no more respectable situation in private life, and no one so independent either in public or  private, as he would establish himself in; for I presume the smaller parts of the practice would be wholly excluded by him, and left to young practitioners. It is a profession which I do venerate, and hope one day to see all my brothers, if it is their choice, to pursue this profession, making respectable figures in it. And, if it is not looking too far forward, I would hope that my son might yet become a pupil of his grandfather’s. Ever since I have thought at all upon the subject, it has been my opinion that the study of law tends more to mature the judgment, and establish the right character of the man, (provided there are proper principles for the foundation,) than any other profession. There are men without principles in every profession. I do not think that the ill conduct of individuals ought to lessen the respectability of the profession they have made their study, although it may in the minds of some persons have this tendency.
        The recent instance of perfidy and unheard of atrocity, which you mention in your letter, and which has made much talk this way, ought to brand with infamy the name and character of the author. Yet it seems hard that innocent persons, if there are any such connected with him, should suffer in their characters and reputations, by their affinity to this fiend of wickedness. This family seems devoted to misfortune of every kind, but I think that this instance must be the criterion of them.
        My friends must have thought me very inattentive to them, if they have not yet received my letters. I have answered very punctually almost every letter I have received. It is a great amusement to me, writing to my friends at this distance. I do not find that time lessens the painfulness of a separation from our friends; it is only alleviated by this intercourse by letters. You have been very good in writing me, and yet when I do not get a letter for several weeks, I begin to grow impatient. You must not omit any opportunity of affording me this source of satisfaction.
        I am much obliged by your request to have my dear boy with you this winter; but this is a separation I cannot think of. He is a great amusement to me, and becomes daily more engaging.
        Your affectionate daughter,
        A. Smith.
      